Citation Nr: 1111771	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  07-31 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to waiver of overpayment of nonservice-connected disability pension benefits.

(The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a foot deformity is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to November 1966.

It appears that this case is on appeal from an October 2006 decision by the Committee on Waivers and Compromises (Committee) at the Pension Maintenance Center (PMC), Milwaukee, Wisconsin, that denied the Veteran's claim for waiver of recovery of an overpayment of unknown amount of nonservice-connected disability pension benefits.  

The appeal is REMANDED to the RO/PMC via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

At the outset the Board notes that the Veteran's claims folder was received at the Board in November 2007.  It was routed to the Veteran's representative to afford the representive the opportunity to submit additional written argument in support of the Veteran's claim in February 2008.  The case was not returned to the Board for action until February 2011.  

The Veteran was granted entitlement to nonservice-connected disability pension benefits in May 1998.  Of record is a notice of overpayment from the Debt Management Center (DMC) dated in January 2004.  The letter informed the Veteran that he had been overpaid in the amount of $7,921.  

The evidence of record shows that the Veteran submitted a request for a waiver of the overpayment.  The request was dated in July 2005.  The Board notes that, in general, the regulation applicable for request a waiver of an overpayment requires that the request must be submitted within 180 days following the date of notice of indebtedness.  Clearly, the July 2005 request was beyond the 180 day limit.  However, given the missing material related to this case, this fact does not appear to be relevant.

The next item of record is the Veteran's notice of disagreement (NOD) with a VA decision to not waive a debt of $4,028.  The NOD is dated in March 2007.  This amount clearly differs from the original amount noted in the DMC letter of January 2004.  There is a decision of record from the Committee on Waivers and Compromises that is a form letter.  The form is dated in July 2007 with a preprinted finding that there is no basis to modify or reverse the previous decision and that the decision of January 22, 2007, is affirmed.

The Board notes that the January 22, 2007, decision is not of record.

The VA Pension Center, Milwaukee, Wisconsin, issued a statement of the case (SOC) in September 2007.  The SOC identified the issue on appeal as entitlement to a waiver of debt in the amount of $3,807.  This is the third amount noted in the claims folder.  The SOC also listed the adjudicative actions taken in the case.  These included:

September 24, 2004, notice of proposed reduction of pension benefits because of receipt of other unreported income.

October 12, 2004, the Veteran requested a hearing.

July 28, 2005, Veteran had a hearing.  (The fact that a hearing was held is not recorded in the Board of Veterans' Appeals Control and Locator System (VACOLS).

October 3, 2005, a transcript of the hearing was provided to the Veteran.  

October 19, 2006, PMC took final action to reduce the Veteran's pension benefits due to his income changes.

October 20, 2006, notice provided to the Veteran of the final action taken to reduce his benefits.

November 17, 2006, PMC received the Veteran's request for a waiver.

December 6, 2006, PMC received the Veteran's request for a waiver.

December 6, 2006, PMC requested a Financial Status Report from the Veteran.

January 22, 2007, the Committee on Waivers and Compromises denied the request for a waiver.

March 5, 2007, received the Veteran's NOD.  

The Board notes that, aside from the Veteran's NOD of March 2007, none of the above adjudicative actions are contained in the claims folder that was forwarded to the Board in November 2007.  It is hard to imagine a worse scenario of a case where a Veteran is alleging an inability to pay back a debt due to financial hardship and for the Board to receive an "appeal" that is lacking in the fundamental elements of the case, to include evidence of the overpayment, evidence of the decision to deny a waiver, financial evidence submitted by the Veteran, and a hearing transcript.

The RO certified the appeal to the Board.  It appears that the PMC conducted all of the development and issued the necessary decisions in the case.  On remand, the RO must ensure that ALL of the above adjudicative action items are included in the claims folder.  

Given the extent of the missing items, the Board is not able to tell if the Veteran also submitted a challenge to the validity of the debt in his early submissions or testimony.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  The RO is advised to carefully review the submissions from the Veteran to determine if he did challenge the validity of the debt.  If so, adjudication of that issue must be accomplished before this case can be returned to the Board.  See VAOPGCPREC 6-98.  If the validity of the debt is challenged and any part of the debt is deemed to be invalid, the Veteran's request for a waiver must be re-adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must associate with the claims folder ALL of the adjudicative actions referenced in the SOC of September 2007.  Any additional adjudicative actions or notices must also be included.  Failure to perform this task will result in an additional remand.

2.  The RO must review the Veteran's submissions and make a determination as to whether he challenged the validity of the debt.  If it is determined that the Veteran has challenged the validity of the debt, the issue must be adjudicated prior to the return of the pending appeal of the waiver issue to the Board.  If it is determined that any portion of the debt is not valid, the Veteran's request for a waiver must be re-adjudicated.

If it is determined that there is no challenge to the validity of the debt, this fact must be noted in a subsequent supplemental statement of the case (SSOC).  

3.  After undertaking any other development deemed appropriate the RO should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran, and his representative, should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the RO.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


